Citation Nr: 1032700	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 11, 2005, 
for the grant of death pension benefits.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  
He died in December 2001, and the appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated January 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.

In March 2010, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

In the March 2010 decision, the Board incorrectly phrased the 
issue on appeal as entitlement to an effective date earlier than 
February 1, 2005 for grant of death pension benefits.  The 
effective date assigned for death pension benefits, as clarified 
by the April 2010 statement of the case, is January 11, 2005.  
Therefore, the issue on appeal has been recharacterized as shown 
above.


FINDINGS OF FACT

1.  The Veteran died in December 2001.  

2.  The appellant's application for death pension benefits was 
received January 11, 2005.  Entitlement to death pension benefits 
was subsequently granted in an RO decision dated January 2006, 
effective January 11, 2005.


CONCLUSION OF LAW

The requirements for an effective date earlier than January 11, 
2005, for the award of death pension benefits have not been met.  
38 U.S.C.A.  §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  For awards based on claims received prior to October 
1, 1984, or on or after December 10, 2004, the effective date of 
an award of death pension will be the first day of the month in 
which the veteran's death occurred if claim is received within 
one year after the date of death; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security, as prescribed 
by §3.153) must be filed in order for death benefits to be paid 
to any individual under the laws administered by VA.  A claim by 
a surviving spouse or child for compensation or dependency and 
indemnity compensation will also be considered to be a claim for 
death pension and accrued benefits, and a claim by a surviving 
spouse or child for death pension will be considered to be a 
claim for death compensation or dependency and indemnity 
compensation and accrued benefits.  38 C.F.R. § 3.152.

The Veteran died in December 2001.  The appellant's application 
for death pension benefits was date-stamped as received at the RO 
on January 11, 2005.  There is no evidence in the claims folder 
that she filed, or attempted to file for death pension benefits 
prior to January 11, 2005, nor has she made such a claim.  There 
is no indication of record that the appellant applied for Social 
Security Administration benefits.

In her notice of disagreement, received in April 2006, the 
appellant stated that she filed an application within one year 
after her husband's death.  As previously stated, there is no 
evidence of record that the appellant filed a claim for death 
benefits prior to January 11, 2005.  In December 1980, the 
Veteran was notified that his claims for service connection for a 
psychological disorder, allergy to metals, and a right hand 
injury were denied.  The record does not contain any submissions 
following the December 1980 rating decision until January 2005 
when the appellant submitted the Veteran's death certificate 
along with her application for death benefits.  In fact, in her 
January 2005 application for benefits, the appellant indicated 
that she had not previously filed a claim with VA.  

The law clearly states that the effective date of the award of 
death pension benefits will be the date of the receipt of the 
claim unless the claim was filed within a year of the veteran's 
death.  In this case, the claim was received by the RO on January 
11, 2005, more than one year after the Veteran died.  In the 
absence of any objective evidence of a written record which might 
satisfy the requirements of a claim, the governing laws and 
regulations clearly require that the appellant's death pension 
benefit commence from the date of receipt of the appellant's 
formal claim for death benefits, January 11, 2005.

Notice and Assistance

The Board notes that in this case, the earliest possible date 
permitted by the effective date regulations has been granted, so 
that an earlier effective date is not legally possible.  In cases 
such as this, in which a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, VA 
is not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.


ORDER

Entitlement to an effective date earlier than January 11, 2005, 
for the grant of death pension benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


